            Case 7:20-cv-01715-KMK
            Case 7:20-cv-01715-KMK Document
                                   Document 33 Filed 12/04/20
                                            32 Filed 11/30/20 Page
                                                              Page 1
                                                                   1 of 1
                                                                     of 1



                                                   MEMO ENDORSED
Jackson Lewis                                                 Jackson Lewis P.C.
                                                              58 South Service Road, Suite 250
                                                              Melville NY 11747
                                                              (631) 247-0404 Direct
                                                              (631) 247-0417 Fax
                                                              jacksonlewis.com



MY DIRECT DIAL IS: 631-247-4661
MY EMAIL ADDRESS IS: NOEL.TRIPP@TACKSONLEWIS.COM



                                                        November 30, 2020

VIA ECF

Hon. Kenneth M. Karas
United States District Judge
Southern District of New York
United States Courthouse2
300 Quarropas Street, Chambers 533
White Plains, New York 10601-4150

                                        Re: Marie Jean Charles, et al. v. Marquis Home Care, LLC
                                            Civil Case No.: 20-cv-01715 (KMK.)

Dear Judge Karas:

                As counsel for Defendant in the above-referenced matter, we write for all parties
further to the parties' prior status updates and the Court's orders (Dkt. 29, 31) to provide a status
update and respectfully request one more modification of the briefing schedule in this matter.
Defendant has retrieved and analyzed the records relating to the new claimant (Dkt. 30) and
anticipates making a new settlement counteroffer to all Plaintiffs today or tomorrow. The parties
respectfully request three additional weeks to continue negotiations. The revised proposed
deadlines are: December 18, 2020 submission of Defendant's Rule 12 motion; opposition January
8, 2021; reply January 15, 2021. The parties thank the Court for its attention to this request and
continued attention to this matter.

                                                        Respectfully submitted,

                                                        JACKSON LEWIS P.C.

                                                        NoeLP. Tr(lJp
                                                        Noel P. Tripp
NPT:dc
Enclosure
cc:    Counsel of Record (via ECF)
4813-e.409-1882, V.2

                                                                                                 X 20
